DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-24 in the reply filed on 08/16/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “means for receiving” and “means for connecting” in claim 56.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13,19, 21-22, 35, 41, 43-44, 47, 53, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US 20200033849 A1) in view of Shi et al. (US 20200092928 A1).

Regarding claim 13, Yiu et al. teach A method for wireless communication at an aerial user equipment (UE) ([0022] aerial vehicle user equipment (AV-UE)), comprising: 
receiving, in first system information from a first cell ([0028] Some embodiments signal via ... a system information block (SIB) broadcast to all AV-UE, a group of AV-UE, or an individual AV-UE), an indication of a first network dedicated to aerial UEs ([0023] signaling capabilities to identify a base station as a base station specialized for AV-UEs, [0061] the base station 201 to transmit capability information to the AV-UE 211 that includes a special indicator bit to inform the AV-UE 211 that the base station 201 is part of a ‘preferred aerial vehicle service cell); 
receiving, in the first system information from the first cell or in second system information from a second cell, an indication of a second network available to aerial UEs ([0062] the base station 201 broadcast other cells that support or include specialized support for aerial vehicles to the AV-UE 211 either via dedicated or system information block (SIB) signaling) and non-aerial UEs ([0040] other UEs such as the terrestrial UE-3); and 
connecting to the first network for communications via the first cell  ([0031]  The PCell is the cell operating on the primary frequency in which the UE either performs the initial connection establishment procedure or initiates the connection re-establishment procedure) and to the second network for auxiliary communications via the first cell or the second cell ([0031]  For an AV-UE configured with dual connectivity (DC), the subset of serving cells that are not part of the Master Cell Group (MCG), and that comprise the PSCell and zero or more other secondary cells is referred to as the Secondary Cell Group (SCG), [0057] AV-UE-1 may support carrier aggregation and non-stand-alone, dual connectivity and communicates with both the base station 101 and the base station 102... Dual connectivity (DC) may allow the AV-UE-1 to simultaneously transmit and receive data on multiple component carrier from two cell groups: the master cell group (MCG) and the secondary cell group (SCG)). 
Yiu et al. does not explicitly teach
a first network dedicated to aerial UEs.
In a similar endeavor, Shi et al. teach
a first network dedicated to aerial UEs (Shi [0068] the first access network device is a base station having a capability of communicating with the drone terminal, for example, a dedicated base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yiu et al. base station 101 by incorporating Shi et al. drone dedicated base station 1  to arrive at the invention.
The motivation of doing so would have enabled communication with drones in a far end range and near end range  

Regarding claim 19, the combination of Yiu et al. and Shi et al. teaches the  method of claim 13, wherein connecting to the first network and to the second network is based at least in part on the aerial UE being in an aerial state (Yiu [0057] AV-UE-1 may support carrier aggregation and non-stand-alone, dual connectivity and communicates with both the base station 101 and the base station 102... Dual connectivity (DC) may allow the AV-UE-1 to simultaneously transmit and receive data on multiple component carrier from two cell groups: the master cell group (MCG) and the secondary cell group (SCG)).


Regarding claim 21, the combination of Yiu et al. and Shi et al. teaches the  method of claim 13, wherein the first system information comprises a first network identity list indicating the first network (Yiu [0057]  the master cell group), and the second system information comprises a second network identity list indicating the second network (Yiu [0057] the secondary cell group (SCG)).

Regarding claim 22, the combination of Yiu et al. and Shi et al. teaches the  method of claim 13, wherein the first system information comprises a network identity list indicating the first network and the second network (Yiu [0061] the base station 201 is part of a ‘preferred aerial vehicle service cell [0062] the base station 201 broadcast other cells that support or include specialized support for aerial vehicles to the AV-UE 211 either via dedicated or system information block (SIB) signaling).

Regarding claim 35, Yiu et al. teach  An apparatus for wireless communication at an aerial user equipment (UE) ([0022] aerial vehicle user equipment (AV-UE)), comprising: 
a processor (processor 213 in Fig. 2); and 
a memory coupled with the processor, the memory comprising instructions executable by the processor ([0108] The memory 212 stores program instructions or code and data 219 to control the operations of the AV-UE 211)to cause the apparatus to: 
receive, in first system information from a first cell ([0028] Some embodiments signal via ... a system information block (SIB) broadcast to all AV-UE, a group of AV-UE, or an individual AV-UE), an indication of a first network dedicated to aerial UEs ([0023] signaling capabilities to identify a base station as a base station specialized for AV-UEs, [0061] the base station 201 to transmit capability information to the AV-UE 211 that includes a special indicator bit to inform the AV-UE 211 that the base station 201 is part of a ‘preferred aerial vehicle service cell); 
receive, in the first system information from the first cell or in second system information from a second cell, an indication of a second network available to aerial UEs ([0062] the base station 201 broadcast other cells that support or include specialized support for aerial vehicles to the AV-UE 211 either via dedicated or system information block (SIB) signaling) and non-aerial UEs ([0040] other UEs such as the terrestrial UE-3); and
connect to the first network for communications via the first cell ([0031]  The PCell is the cell operating on the primary frequency in which the UE either performs the initial connection establishment procedure or initiates the connection re-establishment procedure) and to the second network for auxiliary communications via the first cell or the second cell ([0031]  For an AV-UE configured with dual connectivity (DC), the subset of serving cells that are not part of the Master Cell Group (MCG), and that comprise the PSCell and zero or more other secondary cells is referred to as the Secondary Cell Group (SCG), [0057] AV-UE-1 may support carrier aggregation and non-stand-alone, dual connectivity and communicates with both the base station 101 and the base station 102... Dual connectivity (DC) may allow the AV-UE-1 to simultaneously transmit and receive data on multiple component carrier from two cell groups: the master cell group (MCG) and the secondary cell group (SCG)). 
Yiu et al. does not explicitly teach
a first network dedicated to aerial UEs.
In a similar endeavor, Shi et al. teach
a first network dedicated to aerial UEs (Shi [0068] the first access network device is a base station having a capability of communicating with the drone terminal, for example, a dedicated base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yiu et al. base station 101 by incorporating Shi et al. drone dedicated base station 1  to arrive at the invention.
The motivation of doing so would have enabled communication with drones in a far end range and near end range  

Regarding claim 41, the combination of Yiu et al. and Shi et al. teaches the  apparatus of claim 35, wherein connecting to the first network and to the second network is based at least in part on the aerial UE being in an aerial state (Yiu [0057] AV-UE-1 may support carrier aggregation and non-stand-alone, dual connectivity and communicates with both the base station 101 and the base station 102... Dual connectivity (DC) may allow the AV-UE-1 to simultaneously transmit and receive data on multiple component carrier from two cell groups: the master cell group (MCG) and the secondary cell group (SCG))..


Regarding claim 43, the combination of Yiu et al. and Shi et al. teaches the  apparatus of claim 35, wherein the first system information comprises a first network identity list indicating the first network(Yiu [0057]  the master cell group), and the second system information comprises a second network identity list indicating the second network (Yiu [0057] the secondary cell group (SCG)).

Regarding claim 44, the combination of Yiu et al. and Shi et al. teaches the  apparatus of claim 35, wherein the first system information comprises a network identity list indicating the first network and the second network (Yiu [0061] the base station 201 is part of a ‘preferred aerial vehicle service cell [0062] the base station 201 broadcast other cells that support or include specialized support for aerial vehicles to the AV-UE 211 either via dedicated or system information block (SIB) signaling).

Regarding claim 47, Yiu et al. teach non-transitory computer-readable medium storing code for wireless communication at an aerial user equipment (UE) ([0108] The memory 212 stores program instructions or code and data 219 to control the operations of the AV-UE 211, the code comprising instructions executable by a processor to: 
receive, in first system information from a first cell([0028] Some embodiments signal via ... a system information block (SIB) broadcast to all AV-UE, a group of AV-UE, or an individual AV-UE), an indication of a first network dedicated to aerial UEs ([0023] signaling capabilities to identify a base station as a base station specialized for AV-UEs, [0061] the base station 201 to transmit capability information to the AV-UE 211 that includes a special indicator bit to inform the AV-UE 211 that the base station 201 is part of a ‘preferred aerial vehicle service cell); 
receive, in the first system information from the first cell or in second system information from a second cell, an indication of a second network available to aerial UEs ([0062] the base station 201 broadcast other cells that support or include specialized support for aerial vehicles to the AV-UE 211 either via dedicated or system information block (SIB) signaling) and non-aerial UEs ([0040] other UEs such as the terrestrial UE-3); and 
connect to the first network for communications via the first cell ([0031]  The PCell is the cell operating on the primary frequency in which the UE either performs the initial connection establishment procedure or initiates the connection re-establishment procedure) and to the second network for auxiliary communications via the first cell or the second cell ([0031]  For an AV-UE configured with dual connectivity (DC), the subset of serving cells that are not part of the Master Cell Group (MCG), and that comprise the PSCell and zero or more other secondary cells is referred to as the Secondary Cell Group (SCG), [0057] AV-UE-1 may support carrier aggregation and non-stand-alone, dual connectivity and communicates with both the base station 101 and the base station 102... Dual connectivity (DC) may allow the AV-UE-1 to simultaneously transmit and receive data on multiple component carrier from two cell groups: the master cell group (MCG) and the secondary cell group (SCG)). 
Yiu et al. does not explicitly teach
a first network dedicated to aerial UEs.
In a similar endeavor, Shi et al. teach
a first network dedicated to aerial UEs (Shi [0068] the first access network device is a base station having a capability of communicating with the drone terminal, for example, a dedicated base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yiu et al. base station 101 by incorporating Shi et al. drone dedicated base station 1  to arrive at the invention.
The motivation of doing so would have enabled communication with drones in a far end range and near end range  

Regarding claim 53, the combination of Yiu et al. and Shi et al. teaches the  non-transitory computer-readable medium of claim 47, wherein connecting to the first network and to the second network is based at least in part on the aerial UE being in an aerial state (Yiu [0057] AV-UE-1 may support carrier aggregation and non-stand-alone, dual connectivity and communicates with both the base station 101 and the base station 102... Dual connectivity (DC) may allow the AV-UE-1 to simultaneously transmit and receive data on multiple component carrier from two cell groups: the master cell group (MCG) and the secondary cell group (SCG))..

Regarding claim 55, the combination of Yiu et al. and Shi et al. teaches the  non-transitory computer-readable medium of claim 47, wherein the first system information comprises a first network identity list indicating the first network (Yiu [0057]  the master cell group), and the second system information comprises a second network identity list indicating the second network (Yiu [0057] the secondary cell group (SCG)).

Regarding claim 56, Yiu et al. teach An apparatus for wireless communication at an aerial user equipment (UE), comprising: 
means for receiving, in first system information from a first cell ([0028] Some embodiments signal via ... a system information block (SIB) broadcast to all AV-UE, a group of AV-UE, or an individual AV-UE), an indication of a first network dedicated to aerial UEs ([0023] signaling capabilities to identify a base station as a base station specialized for AV-UEs, [0061] the base station 201 to transmit capability information to the AV-UE 211 that includes a special indicator bit to inform the AV-UE 211 that the base station 201 is part of a ‘preferred aerial vehicle service cell);;
 means for receiving, in the first system information from the first cell or in second system information from a second cell, an indication of a second network available to aerial UEs ([0062] the base station 201 broadcast other cells that support or include specialized support for aerial vehicles to the AV-UE 211 either via dedicated or system information block (SIB) signaling) and non-aerial UEs ([0040] other UEs such as the terrestrial UE-3); 
means for connecting to the first network for communications via the first cell ([0031]  The PCell is the cell operating on the primary frequency in which the UE either performs the initial connection establishment procedure or initiates the connection re-establishment procedure) and to the second network for auxiliary communications via the first cell or the second cell ([0031]  For an AV-UE configured with dual connectivity (DC), the subset of serving cells that are not part of the Master Cell Group (MCG), and that comprise the PSCell and zero or more other secondary cells is referred to as the Secondary Cell Group (SCG), [0057] AV-UE-1 may support carrier aggregation and non-stand-alone, dual connectivity and communicates with both the base station 101 and the base station 102... Dual connectivity (DC) may allow the AV-UE-1 to simultaneously transmit and receive data on multiple component carrier from two cell groups: the master cell group (MCG) and the secondary cell group (SCG)). 
Yiu et al. does not explicitly teach
a first network dedicated to aerial UEs.
In a similar endeavor, Shi et al. teach
a first network dedicated to aerial UEs (Shi [0068] the first access network device is a base station having a capability of communicating with the drone terminal, for example, a dedicated base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yiu et al. base station 101 by incorporating Shi et al. drone dedicated base station 1  to arrive at the invention.
The motivation of doing so would have enabled communication with drones in a far end range and near end range  

Claim 14, 16, 24, 26, 36, 38, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. in view of Shi et al., and in further view of Zhang et al. (US 20210051767 A1).

Regarding claim 14, the combination of Yiu et al. and Shi et al. teaches the  method of claim 13, but does not teach further comprising: 
determining that an amount of data for transmission to the first network via the first cell exceeds a threshold; and 
transmitting a first portion of the data to the first network via the first cell and a second portion of the data to the second network via the first cell or the second cell based at least in part on the determining.
In a similar endeavor, Zhang et al. teach
determining that an amount of data for transmission to the first network via the first cell exceeds a threshold (Zhang [0196] the MN may determine if the data amount is greater than the first threshold); and 
transmitting a first portion of the data to the first network via the first cell and a second portion of the data to the second network via the first cell or the second cell (Zhang [0197] Data transmission 946 may include transmissions on the primary cell and one or more secondary cells of the SCG) based at least in part on the determining (Zhang [0196] determine if the data amount is greater than the first threshold (or, if the traffic rate is greater than the second threshold). If so, the MN may send an SCG activation message 936to the SN and send an SCG activation message 938 to the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yiu et al. and Shi et al. by incorporating Zhang et al. data transmission on the primary cell and secondary cells to arrive at the invention.
The motivation of doing so would have avoided overloading of the first network.

Regarding claim 16, the combination of Yiu et al. and Shi et al. teaches the  method of claim 13, but does not teach
further comprising: 
determining that an amount of data for transmission to the first network via the first cell is below a threshold; and 
transmitting the data to the first network via the first cell based at least in part on the determining.
 In a similar endeavor, Zhang et al. teach
determining that an amount of data for transmission to the first network via the first cell is below a threshold (Zhang [0191] the MN may deactivate the SCG if the data amount is less than a first threshold); and 
transmitting the data to the first network via the first cell based at least in part on the determining (Zhang [0191] the MN may deactivate the SCG if the data amount is less than a first threshold, Zhang [0193] activity relating to the primary cell of the SCG is allowed to persist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yiu et al. and Shi et al. by incorporating Zhang et al. secondary cell deactivation and keeping activity of the primary cell to arrive at the invention.
The motivation of doing so would have conserved the battery  power of the UE.

Regarding claim 36, the combination of Yiu et al. and Shi et al. teaches the  apparatus of claim 35, but does not teach wherein the instructions are further executable by the processor to cause the apparatus to: 
determine that an amount of data for transmission to the first network via the first cell exceeds a threshold; and 
transmit a first portion of the data to the first network via the first cell and a second portion of the data to the second network via the first cell or the second cell based at least in part on the determining.
In a similar endeavor, Zhang et al. teach
determining that an amount of data for transmission to the first network via the first cell exceeds a threshold (Zhang [0196] the MN may determine if the data amount is greater than the first threshold); and 
transmitting a first portion of the data to the first network via the first cell and a second portion of the data to the second network via the first cell or the second cell (Zhang [0197] Data transmission 946 may include transmissions on the primary cell and one or more secondary cells of the SCG) based at least in part on the determining (Zhang [0196] determine if the data amount is greater than the first threshold (or, if the traffic rate is greater than the second threshold). If so, the MN may send an SCG activation message 936to the SN and send an SCG activation message 938 to the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yiu et al. and Shi et al. by incorporating Zhang et al. data transmission on the primary cell and secondary cells to arrive at the invention.
The motivation of doing so would have avoided overloading of the first network.

Regarding claim 38, the combination of Yiu et al. and Shi et al. teaches the  apparatus of claim 35, but does not teach wherein the instructions are further executable by the processor to cause the apparatus to: 
determine that an amount of data for transmission to the first network via the first cell is below a threshold; and 
transmit the data to the first network via the first cell based at least in part on the determining.
In a similar endeavor, Zhang et al. teach
determining that an amount of data for transmission to the first network via the first cell is below a threshold (Zhang [0191] the MN may deactivate the SCG if the data amount is less than a first threshold); and 
transmitting the data to the first network via the first cell based at least in part on the determining (Zhang [0191] the MN may deactivate the SCG if the data amount is less than a first threshold, Zhang [0193] activity relating to the primary cell of the SCG is allowed to persist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yiu et al. and Shi et al. by incorporating Zhang et al. secondary cell deactivation and keeping activity of the primary cell to arrive at the invention.
The motivation of doing so would have conserved the battery  power of the UE.

Regarding claim 48, the combination of Yiu et al. and Shi et al. teaches the  non-transitory computer-readable medium of claim 47, but does not teach wherein the instructions are further executable by the processor to: 
determine that an amount of data for transmission to the first network via the first cell exceeds a threshold; and 
transmit a first portion of the data to the first network via the first cell and a second portion of the data to the second network via the first cell or the second cell based at least in part on the determining.
In a similar endeavor, Zhang et al. teach
determining that an amount of data for transmission to the first network via the first cell exceeds a threshold (Zhang [0196] the MN may determine if the data amount is greater than the first threshold); and 
transmitting a first portion of the data to the first network via the first cell and a second portion of the data to the second network via the first cell or the second cell (Zhang [0197] Data transmission 946 may include transmissions on the primary cell and one or more secondary cells of the SCG) based at least in part on the determining (Zhang [0196] determine if the data amount is greater than the first threshold (or, if the traffic rate is greater than the second threshold). If so, the MN may send an SCG activation message 936to the SN and send an SCG activation message 938 to the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yiu et al. and Shi et al. by incorporating Zhang et al. data transmission on the primary cell and secondary cells to arrive at the invention.
The motivation of doing so would have avoided overloading of the first network.

Regarding claim 50, the combination of Yiu et al. and Shi et al. teaches the  non-transitory computer-readable medium of claim 47, but does not teach wherein the instructions are further executable by the processor to: 
determine that an amount of data for transmission to the first network via the first cell is below a threshold (Zhang [0191] the MN may deactivate the SCG if the data amount is less than a first threshold); and 
transmit the data to the first network via the first cell based at least in part on the determining.
In a similar endeavor, Zhang et al. teach
determining that an amount of data for transmission to the first network via the first cell is below a threshold ; and 
transmitting the data to the first network via the first cell based at least in part on the determining (Zhang [0191] the MN may deactivate the SCG if the data amount is less than a first threshold, Zhang [0193] activity relating to the primary cell of the SCG is allowed to persist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yiu et al. and Shi et al. by incorporating Zhang et al. secondary cell deactivation and keeping activity of the primary cell to arrive at the invention.
The motivation of doing so would have conserved the battery  power of the UE.


Allowable Subject Matter
Claims 15, 17-18, 20, 23-24, 37, 39-40, 42, 45-46, 49, 51-52, and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 15, the combination of Yiu et al., Shi et al., and Zhang et al. teaches the  method of claim 14, but fails to teach
wherein the first portion of the data comprises flight-operation data, and the second portion of the data comprises payload data.

Regarding claim 17, the combination of Yiu et al., Shi et al., and Zhang et al. teaches the  method of claim 16, but fails to teach
wherein the data comprises flight- operation data and payload data. 

Regarding claim 18, the combination of Yiu et al. and Shi et al. teaches the  method of claim 13, but fails to teach
further comprising: 
transmitting flight-operation data to the first network via the first cell and payload data to the second network via the second cell.

Regarding claim 20, the combination of Yiu et al. and Shi et al. teaches the  method of claim 13, but fails to teach
wherein the first network dedicated to aerial UEs supports emergency calls by aerial UEs, non-aerial UEs, or both.

Regarding claim 23, the combination of Yiu et al. and Shi et al. teaches the  method of claim 13, but fails to teach
wherein the aerial UE comprises a first subscriber identity module and a second subscriber identity module, the method further comprising: 
communicating with the first network via the first cell using the first subscriber identity module at the aerial UE; and 
communicating with the second network via the first cell or the second cell using the second subscriber identity module at the aerial UE.


Regarding claim 24, the combination of Yiu et al. and Shi et al. teaches the  method of claim 13, wherein the aerial UE comprises a single subscriber identity module (Yiu [0034] wherein the AV-UE comprises a user equipment with a subscriber identity module (SIM) to enable an aerial vehicle features), , but fails to teach
 the method further comprising: 
communicating, over a split bearer, with the first network via the first cell and the second network via the second cell using the single subscriber identity module at the aerial UE.

Regarding claim 37, the combination of Yiu et al. and Shi et al. teaches the  apparatus of claim 36,  but fails to teach 
wherein the first portion of the data comprises flight-operation data, and the second portion of the data comprises payload data.

Regarding claim 39, the combination of Yiu et al. and Shi et al. teaches the  apparatus of claim 38,  but fails to teach 
wherein the data comprises flight- operation data and payload data.

Regarding claim 40, the combination of Yiu et al. and Shi et al. teaches the  apparatus of claim 35,  but fails to teach 
wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit flight-operation data to the first network via the first cell and payload data to the second network via the second cell.

Regarding claim 42, the combination of Yiu et al. and Shi et al. teaches the  apparatus of claim 35, but fails to teach
 wherein the first network dedicated to aerial UEs supports emergency calls by aerial UEs, non-aerial UEs, or both.

Regarding claim 45, the combination of Yiu et al. and Shi et al. teaches the  apparatus of claim 35, but fails to teach
 wherein the aerial UE comprises a first subscriber identity module and a second subscriber identity module, and wherein the instructions are further executable by the processor to cause the apparatus to: 
communicate with the first network via the first cell using the first subscriber identity module at the aerial UE; and 
communicate with the second network via the first cell or the second cell using the second subscriber identity module at the aerial UE.

Regarding claim 46, the combination of Yiu et al. and Shi et al. teaches the  apparatus of claim 35,  wherein the aerial UE comprises a single subscriber identity module (Yiu [0034] wherein the AV-UE comprises a user equipment with a subscriber identity module (SIM) to enable an aerial vehicle features), but fails to teach
 wherein the instructions are further executable by the processor to cause the apparatus to: 
communicate, over a split bearer, with the first network via the first cell and the second network via the second cell using the single subscriber identity module at the aerial UE.

Regarding claim 49, the combination of Yiu et al. and Shi et al. teaches the  non-transitory computer-readable medium of claim 48, but fails to teach
 wherein the first portion of the data comprises flight-operation data, and the second portion of the data comprises payload data.

Regarding claim 51, the combination of Yiu et al. and Shi et al. teaches the  non-transitory computer-readable medium of claim 50, but fails to teach
 wherein the data comprises flight-operation data and payload data.

Regarding claim 52, the combination of Yiu et al. and Shi et al. teaches the  non-transitory computer-readable medium of claim 47, but fails to teach
 wherein the instructions are further executable by the processor to: 
transmit flight-operation data to the first network via the first cell and payload data to the second network via the second cell.

Regarding claim 54, the combination of Yiu et al. and Shi et al. teaches the  non-transitory computer-readable medium of claim 47, but fails to teach
 wherein the first network dedicated to aerial UEs supports emergency calls by aerial UEs, non- aerial UEs, or both.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/           Examiner, Art Unit 2644